Citation Nr: 0104825	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to nicotine dependence in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1955 to August 
1959.  He also had subsequent National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for a lung condition (claimed as deterioration of 
health), due to nicotine addiction.  The veteran submitted a 
notice of disagreement in June 1999, and the RO issued a 
statement of the case in September 1999.  The veteran 
submitted a substantive appeal in November 1999.


FINDINGS OF FACT

1.  Nicotine dependence in service was a causative factor in 
the veteran's current chronic obstructive pulmonary disease.

2.  The veteran's claim of service connection was received 
prior to June 10, 1998.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1955 to August 
1959.

Service medical records are negative for manifestations of 
either nicotine dependence or of chronic obstructive 
pulmonary disease.  Records reflect a normal respiratory 
system at the time of the veteran's discharge from service in 
1959.

Private hospital records show a diagnosis of chronic 
obstructive lung disease with bronchospasm in 1981. 

A report of a National Guard medical examination in 1982 
shows a diagnosis of mild to moderate restrictive pulmonary 
disease with dyspnea.

Private medical records, dated in 1985, show that the veteran 
was diagnosed as having asthmatic bronchitis. 

X-rays of the veteran's chest in 1994 show no active 
cardiopulmonary disease.

Private medical records show that the veteran was diagnosed 
with asthma and with bronchitis in 1995.

The veteran underwent a VA examination in March 1998.  He 
reported a history of shortness of breath for over twenty 
years.  He reported that he had started smoking before 
entering military service at the age of seventeen, and that 
he stopped smoking several years ago.  Upon examination, the 
veteran ambulated without any difficulty.  Heart sounds were 
of fair quality; no murmurs were present.  Lungs showed 
decreased breath sounds, bilaterally.  There was a very thick 
chest wall.  The veteran was diagnosed with chronic 
obstructive pulmonary disease and a history of heavy smoking 
for at least 20 years.  The veteran indicated that he smoked 
as much as three packs of cigarettes per day in service.  It 
was the VA examiner's opinion that there was a casual 
relationship between the veteran's chronic obstructive 
pulmonary disease and his long-standing nicotine dependence.

The veteran underwent a VA examination in September 1998.  
The veteran acknowledged that he started smoking at age 17, 
but claimed that his smoking was only an occasional cigarette 
or cigar before he joined the military at age 20.  The 
veteran reported that he was stationed as a clerk in Great 
Britain from 1956 to 1959, and that he began smoking heavily 
in service.  He described being able to purchase 5 cartons of 
cigarettes a month at a reduced price of $2.10 per carton, 
and that he smoked his entire allotment.  He reported 
purchasing additional cigarettes from other servicemen.  He 
reported that the allotment was doubled in November and 
December.  The veteran felt that he was addicted to tobacco 
when he left active duty.  He also reported working full-time 
for the National Guard in a stressful clerical job working 
alone, and that he continued to smoke heavily.  The veteran 
reported that he tried to quit smoking several times.  The 
veteran reported that, in the late 1970's while hospitalized 
with "lung trouble," a physician told the veteran that he 
should quit smoking and he did.  The veteran reported that he 
substituted snuff for tobacco up until 10 years ago.  The 
veteran reported that he still had some craving for 
cigarettes, but he denied any recent use.

Upon examination, the veteran was well groomed and neatly 
dressed in casual clothing; no ticks, tremors, or bizarre 
gestures were noted.  The veteran walked to the examining 
room without any obvious pain or any obvious shortness of 
breath.  His conversation was coherent and relevant, and he 
was quite verbal and gave informative replies to questions.  
No hallucinations, delusions, or paranoid ideas could be 
elicited.  The veteran denied any specific phobic fears or 
severe anxiety attacks.  He did not appear markedly anxious 
or depressed.  The veteran was correctly oriented, and recent 
memory was intact.  Intelligence was judged to be above 
average; insight and judgment were not impaired.  The 
diagnosis on Axis I was a history of nicotine dependence.  It 
was the opinion of the VA examiner that the veteran became 
dependent on nicotine during military service, but that he no 
longer met the diagnosis of nicotine dependence.

A December 1998 statement from a former serviceman indicates 
that the veteran was "a pack a day" smoker in service.

Statements of the veteran in the claims folder are to the 
effect that he smoked few cigarettes prior to military 
service because he was financially unable to purchase them.  
The veteran also stated that he was given cigarettes in his 
rations and became addicted to cigarettes while in service.

B.  Legal Analysis

The veteran contends that his lung disability and 
deteriorating health are due to nicotine dependence in 
service.  The Board finds that all relevant evidence has been 
obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records report neither 
pulmonary nor respiratory defects, and the Board presumes the 
veteran to have been in sound condition in 1955, when he 
entered service.  Parker v. Derwinski, 1 Vet. App. 522 
(1991).

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178, "Transportation 
Equity Act for the 21st Century," signed by the President on 
June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 1131 to 
preclude payment of VA compensation for disability resulting 
from a tobacco-related disease or injury that became manifest 
during a veteran's military service or to the requisite 
degree of disability during a presumptive period specified in 
38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998," Public Law No. 105-206, which struck 
out provisions of Public Law No. 105-178 concerning the 
amendment to 38 U.S.C.A. §§ 1110 and 1131 and inserted a new 
section that prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  The new section, to be 
codified at 38 U.S.C.A. § 1103, does not preclude 
establishment of service connection based upon a finding that 
a disease or injury became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  The changes made by Public 
Law No. 105-206 permit payment of compensation for tobacco-
related disabilities that are manifested or aggravated during 
service or are manifested to a compensable degree during any 
applicable presumptive period following service. The changes 
made by Public Law No. 105-206 apply to claims filed after 
June 9, 1998, and do not affect veterans and survivors 
currently receiving benefits and veterans and survivors who 
filed claims on or before June 9, 1998.  Here, the veteran 
filed his claim for payment of compensation for a tobacco-
related disability in July 1997.  Hence, the changes made by 
Public Law No. 105-206 are inapplicable.

Statements of the veteran in the claims folder are to the 
effect that he smoked very rarely prior to entering military 
service because he could not afford to purchase cigarettes.  
The veteran stated that he was given cigarettes in his 
rations in service and began smoking heavily in service.  A 
statement from a former serviceman also indicates that the 
veteran smoked "a pack a day" in service.  Moreover, a report 
of VA examination in September 1998 reflects that the veteran 
had become dependent on nicotine during military service.  
Accordingly, the Board accepts the veteran's statements as to 
his smoking heavily in service as correct, in the absence of 
evidence to the contrary.

Post-service medical records show evidence of chronic 
obstructive pulmonary disease beginning in 1981, long after 
the veteran's discharge from service.  Records also reflect a 
history of tobacco use following the veteran's discharge from 
service, and evidence of the veteran's smoking two or three 
packs of cigarettes a day until his hospitalization in the 
late 1970's.  A report of VA examination in March 1998 
indicates that there was a casual relationship between the 
veteran's chronic obstructive pulmonary disease and his long-
standing nicotine dependence.  The Board finds that the 
combination of the veteran's statements, the evidence of 
nicotine dependence in service, and evidence of a 
relationship between the veteran's chronic obstructive 
pulmonary disease and his history of heavy smoking are 
sufficient to show nicotine dependence in service, current 
disability, and a linkage to tobacco use.  See, e.g., 
Hodges v. West, 13 Vet. App. 287, as amended (2000); 
Falzone v. Brown, 8 Vet. App. 398 (1996).

The Board notes that the claims folder contains medical 
evidence of nicotine dependence during service.  Nicotine 
dependence is a disease, specifically a psychiatric 
disability.  See USB Letter 20-97-14 (Jul. 24, 1997); 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  The report of 
VA examination in September 1998 reflects that the veteran no 
longer meets the criteria for a diagnosis of nicotine 
dependence.  As such, service connection for nicotine 
dependence is not warranted.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's chronic obstructive pulmonary disease is due to 
tobacco use and nicotine dependence while in service.  Under 
the circumstances, the veteran prevails as to his claim for 
service connection for chronic obstructive pulmonary disease 
with application of the benefit of the doubt in his favor.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).
 

ORDER

Service connection for chronic obstructive pulmonary disease 
as secondary to nicotine dependence is granted.



		
	K. Parakkal 
	Acting Member, Board of Veterans' Appeals

 

